Per Curiam.

Upon review, this court affirms the judgment of the court of appeals in all respects. The decision to impose sanctions pursuant to Civ. R. 11 lies within the discretion of the trial court. Absent an abuse of discretion, such decision will not be reversed. There was no abuse of discretion herein. Likewise, it is within the authority of the Director of the Department of Administrative Services to hire employees to assist in the work of the department and to delegate that work among such employees.

Judgment affirmed.

Moyer, C.J., Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Sweeney, J., not participating.